Citation Nr: 1401998	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-33 504	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active military service from August 1951 to August 1955, and from April 1958 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 by the St. Paul, Minnesota Regional Office (RO).  The case was remanded in March 2013 for additional development.  It is again before the Board for further appellate review.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran requires care or assistance on a regular basis to protect him from hazards or dangers in his daily environment.
 

CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.152, 3.1000(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMP by reason of the need for regular aid and attendance of another person is payable if the Veteran:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c) (2013); 38 U.S.C.A. § 1502(b) (West 2002).  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b) (2013).  Regular does not mean constant.  38 C.F.R. § 3.352(a) (2013).

With respect to the need for regular aid and attendance of another person, criteria for consideration include:  the inability to dress or undress or to keep ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which due to disability cannot be done without aid, inability to feed due to loss of coordination of upper extremities or extreme weakness, inability to attend to the wants of nature, physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment, and being bedridden. Bedridden means that the Veteran is required to remain in bed, as opposed to voluntarily taking to bed or being prescribed bed rest for some part of the day to promote convalescence or cure.  Not all of the aforementioned criteria need be met. 38 C.F.R. § 3.352(a) (2013).  However, at least one must be met.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular functions that the Veteran is unable to perform must be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a).

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran had dizziness and that the resulting imbalance had a constant, or near constant, affect on his ability to ambulate.  The examiner noted that the Veteran's need to self-catheterize several times per day, along with his severe obstructive pulmonary disease and cardiomyopathy, affected his ability to protect himself from his daily environment.  The Veteran was able to perform all self-care functions, and could walk a few hundred yards without the aid of another person.  The function of his upper and lower extremities was normal.  The Veteran was found to have severe COPD and cardiomyopathy.  

The Veteran was provided with another VA examination in June 2013.  The Veteran was not permanently bedridden, and could travel beyond his house with a family member or a friend in a private car.  He could perform all functions of self care and could walk, with a cane, a distance of a few hundred yards without the assistance of another person.  The Veteran had full function of his upper and lower extremities.  Regarding the Veteran's ability to protect himself from daily hazards or dangers, the examiner noted that the Veteran had dizziness that constantly affected his ability to ambulate.  In addition, the Veteran reported sudden onset of dizziness to the point of falling to the floor.  Therefore, the examiner found that the Veteran was at risk for injury or problem with response to emergency situations.  The examiner noted that the Veteran had severe COPD, and that the Veteran's shortness of breath and dizziness were most likely secondary to the lung status and smoking.  He noted that the Veteran developed shortness of breath with normal conversation.  The examiner opined that, due to the recurring falling and dizziness, the Veteran was at a severe risk if left alone, and that, due to the severe lung disease, he was at a severe risk factor if need to respond to an emergency arose.

An addendum opinion was provided in September 2013.  The examiner noted that he had reviewed the record of evidence, and opined that the Veteran had been able to dress and undress himself, and that the Veteran appeared to be clean.  No orthopedic or special prosthetic devices were noted or required, as the Veteran was noted to have a cane.  The Veteran appeared to be able to attend to needs of nature and had no limitation to the upper extremities.  He was able to feed himself, but would have difficulty preparing a meal due to his COPD and shortness of breath.  Concerning physical activities, the examiner noted that the Veteran had shortness of breath with any activities secondary, most likely, to lung status.  The Veteran's previous pulmonary function tests reflected very severe obstructive lung disease, and the Veteran reported that, with any activity, he would develop shortness of breath with coughing then dizziness and falling.  Therefore, the examiner opined that there would be a risk for falling and a problem with any emergency situation.

The Veteran has contended that he is entitled to an increased amount of SMP based on his need for aid and attendance of another person.  The Veteran has been noted to have chronic low back pain, COPD, atonic bladder, bladder stones, a history of pulmonary embolus and heart disease.  The Veteran was found to be a smoker.  

The Board notes that the evidence does not reflect that the Veteran was a patient in a nursing home or manifested vision loss of sufficient severity to meet the criteria of 38 C.F.R. § 3.351.  See VA examinations conducted in April 2012, June 2013, and addendum in September 2013.  However, the Board does find that the evidence of record establishes that the Veteran has a factual need for aid and attendance.  38 C.F.R. § 3.352(a).

The Veteran found to be able to dress and undress and to keep ordinarily clean and presentable, and had no need for adjustment of any special prosthetic or orthopedic appliances, as he used a cane.  He was additionally able to attend to the wants of nature.  However, while it was noted that his upper extremities did not have any loss of function, the examiners noted that feeding himself and preparing food would be difficult if not impossible, due to his shortness of breath.  More significantly, the VA examiner who provided the June 2013 examination and the September 2013 addendum opinion found that, given the Veteran's propensity to fall due to his shortness of breath and resulting dizziness, he was at a severe risk if left alone.  While this does not reflect that the Veteran is in constant need of aid and attendance, the evidence does not need to reflect a finding that the need for assistance is constant, but that the need be regular, or consistent.  The Veteran has credibly contended that he has had many falls in his house due to his disabilities.  VA medical records corroborate this.  

As such, the Board finds that the evidence of record supports entitlement to SMP based on the need of aid and attendance of another due to the Veteran not being able to adequately protect himself from the dangers in his environment.



ORDER

SMP based upon the need for regular aid and attendance of another person is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


